DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 12/13/2021.
Claim 1 is currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 11,204,905 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matter claimed in the instant application can also found in patent ‘905.
In claim 1 of instant application, Applicant claims a database system, comprising: a cluster of database nodes that stores a distributed database, each database node storing one or more partitions of the distributed database, each partition including a set of database rows, each database node including: one or more processors; and a memory storing instructions that, when executed by the one or more processors, configure the one or more processors to: convert a key for a record into a byte-comparable sequence of byte values; reference a partition trie index using the byte-comparable sequence of byte values of the record generated from the key to determine a partition of the distributed database; and access the record from the partition of the distributed database.
Similar limitations are found in claim 10 of patent ‘905. Certain limitation found in claim 10 of ‘905 but not in claim 1 of instant application such as “the keys including non-byte-comparable data types that are converted into byte values such that byte order is available for the non-byte-comparable data types; generating a trie index for the database, the trie index including nodes connected by edges defining paths from a root node to leaf nodes, each edge being associated with at least one byte value such that each path from the root node to a leaf node through one or more edges defines a unique byte prefix for a byte-comparable sequence of byte values of the byte-comparable sequences of byte values, wherein the trie index is a partition index with database location values including references to trie row indices of partitions; …wherein: the key for the record includes a partition key and a clustering key; converting the key includes converting the partition key into a first portion of the byte-comparable sequence of byte values and converting the clustering key into a second portion of the byte-comparable sequence of byte values”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claim at no additional cost in development.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moshe Shadmon (U.S. 6,175,835 B1).
♦As per claim 1,
Shadmon discloses a database system, comprising: 
“a cluster of database nodes that stores a distributed database, each database node storing one or more partitions of the distributed database, each partition including a set of database rows, each database node including: one or more processors; and a memory storing instructions that, when executed by the one or more processors, configure the one or more processors to” See Fig. 1 – 2, and 7 and associated texts of Shadmon wherein clusters of nodes are provided.
“convert a key for a record into a byte-comparable sequence of byte values” See col. 27 lines 32 — 35 of Shadmon, wherein search key is converted into series of bytes [“each search key is represented as a series of bytes and accordingly the search procedure is performed by partitioning the search -key into search key portions each consisting of at least one byte”’]; also  Fig. 5 – 14, col. 20 lines 61 – col. 22 line 20 of Shadmon wherein tables in database are converted into different type of trie index, [“there is shown the Client's data record 103 (56 in table Client of FIG. 3) having search key "12345" (i.e. a 5 -byte-long search key)”].
“reference a partition trie index using the byte-comparable sequence of byte values of the record generated from the key to determine a partition of the distributed database; and access the record from the partition of the distributed database” See Fig. 6 — 14 and associated texts of Shadmon, wherein search key is matched against the trie index.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161